This is a motion to dismiss the appeal or to affirm the judgment, upon the ground that there are no exceptions in the record upon which the assignments of error are based.
Exceptions to evidence must be entered during the progress of the trial, and it is not sufficient to object. The exceptions must be noted.
Exceptions to the charge may be taken for the first time when the case on appeal is settled, and should point out the parts of the charge to which exceptions are taken.
The preparation of the assignments of error is the work of (499) the attorney for the appellant, and is not a part of the case on appeal, and its office is to group the exceptions noted in the case on appeal, and if there is an assignment of error not supported by an exception, it will be disregarded.
Applying these principles to the record in this case, the motion of the appellee must be denied.
The case was not settled by the judge, but by agreement of counsel. *Page 392 
The exceptions and assignments of error follow the charge, and immediately thereafter we find the signatures of counsel for plaintiff and defendant, and each assignment begins, "The defendant excepted for that," etc.
This is, in our opinion, an agreement by counsel that the exceptions set out in the assignments were duly entered.
Motion denied.
Cited:   Todd v. Mackie, 160 N.C. 357; Allred v. Kirkman, ib., 393;Draper v. R. R., 161 N.C. 313; McLeod v. Gooch, 162 N.C. 124; Craig v.Stewart, 163 N.C. 533; Buchanan v. Lumber Co., 168 N.C. 43; Harrison v.Dill, 169 N.C. 544; S. v. Freeze, 170 N.C. 711; Kistler v. R. R.,171 N.C. 578.